DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Status of Claims
Claims 1-13 and 15-24 are pending.  Claims 1, 7-9, 11, 13 and 15-17 have been amended.  Claims 14 has been canceled.  Claims 24 are new. 

Response to Arguments
Applicant’s arguments filed 07/22/2021 have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Yeh US 20160322156 in view of Ofstein US 20140091756, NISHIMURA US 20190326049, Lee US 20140292100.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 5, 7, 9, 11, 16, 18-24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yeh US 20160322156 in view of Ofstein US 20140091756, NISHIMURA US 20190326049, Lee US 20140292100.

Regarding claim 1, Yeh teaches:
A system configured to transmit and receive wireless electrical energy (Fig 1), 
the system comprising: 
a base extending from a base proximal end to a base distal end (Fig 9 lower portion holding 21b), 
the base comprising a housing having a first sidewall (Fig 9 #2 housing having a side wall with a thickness between solid vertical lines and dotted vertical lines);
at least one transmitting antenna positioned within the housing along the interior sidewall surface of the first sidewall (Fig 9 #2 transmitting antenna 21 within housing of 2 and along surface of first side wall being on a side of housing), 
wherein the at least one transmitting antenna comprises a transmitting coil configured to resonate at a transmitting antenna resonant frequency or a transmitting antenna resonant frequency band (Par 0036 “the specified resonant frequency F of the thin-film transmitter coil assembly 21 and the resonant frequency of the thin-film receiver coil assembly 31 are identical and the wireless receiving unit 3a is located within a chargeable distance D of the flexible wireless charging device 2, the electric energy can be transmitted from the thin-film transmitter coil assembly 21 of the flexible wireless charging device 2 to the thin-film receiver coil assembly 31 of the wireless receiving unit 3a.”), 
wherein the transmitting coil is in contact with or adjacent to a first substrate comprising an insulative material (Fig 2BC #214 protective layer is an underlying substance or layer i.e. substrate; #214 noted as insulative material by blocking protecting coil 212. see Par 0032 “protective paint includes but is not limited to epoxy resin, acrylic silicone, polyurethane rubber, vinyl acetate-ethylene copolymer gel, polyimide gel, rubbery gel, polyolefin gel, moisture curable polyurethane gel or silicone.”) and a second substrate comprising a magnetic field shielding material (Fig 2C #217 shielding structure is an underlying substance or layer i.e. substrate; #217 noted as magnetic field shielding material by magnetically blocking. see Par 0031 “the shielding structure 217 is a magnetically-permeable film for blocking the divergence of the electromagnetic wave”),  
a wireless transmitting circuit electrically connected to the at least one transmitting antenna (Fig 2BC#22 transmitter module connected to 212”), 
wherein the wireless transmitting circuit is configured to modify electrical energy from an electrical source (Fig 1 #5)  to be wirelessly transmitted (Par 0028 “The flexible wireless charging device 2 is connected with a power source 5. For example, the power source 5 is an AC utility power source. The flexible wireless charging device 2 emits an electromagnetic wave”); 
at least one repeater (Fig 2C #213) that is spaced apart from the at least one transmitting antenna (Fig 2C # 212) within the housing and positioned along the interior (Fig 2C # 21 positioned  within side wall), the at least one repeater comprising a repeater coil configured to wirelessly receive electrical energy from the at least one transmitting antenna and wirelessly re-transmit the received electrical energy (Par 0022 “When an AC signal from the transmitter module 22 is transmitted to the oscillation starting antenna 212 of the thin-film transmitter coil assembly 21, the electromagnetic wave emitted by the oscillation starting antenna 212 and the resonant coupling effect of the resonant antenna 213 reach the maximum response.”); and 
at least one receiving antenna (Fig 5C # 312) spaced apart from the at least one transmitting antenna (Fig 9 #3 with receiving antenna spaced apart from #21), the at least one receiving antenna comprising a receiving coil configured to wirelessly receive the electrical energy that is re-transmitted from the at least one repeater (coil 212 to 213 to 313 to 312. Fig 9 #21 and 3 Fig 2C #21 and Fig 5C #31; Par 0029 “The electromagnetic wave with the specified resonant frequency and a thin-film receiver coil assembly 31 of a wireless receiving unit 3a of the power-receiving device 3 result in a magnetic resonant coupling effect. In response to the magnetic resonant coupling effect, the electric energy received by the thin-film receiver coil assembly 31 from the flexible wireless charging device 2 is further converted into an output voltage by a receiver module 32. The output voltage is transmitted to a load 3b, so that the wireless charging operation of the power-receiving device 3 is implemented”).  

Yeh does not explicitly teach:

Ofstein teaches:
a housing having a first sidewall a second sidewall, wherein each of the first and second sidewalls  has a respective sidewall thickness that extends between respective opposing interior and exterior sidewall surfaces (Fig 17a #1700 with sidewall thickness; Fig 23a #first and second sidewalls with 1810 and 1811; Par 0254 “opposing sidewalls can have one source resonator within one side of the sidewalls. In some embodiments, multiple source resonators can be enclosed or within one sidewall or attached to one sidewall”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yeh to include a second sidewall, wherein each of the first and second sidewalls has a respective sidewall thickness that extends between respective opposing interior and exterior sidewall surfaces taught by Ofstein for the purpose of having arrangement creates a box-like arrangement of source resonators (Refer to 0249)  and since the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Yeh does not explicitly teach:
a second substrate comprising a plurality of separate panes. wherein each of the plurality of separate panes are positioned co-planar with respect to each other.
NISHIMURA teaches:
a second substrate (Fig 2 # 8) comprising a plurality of separate panes (Fig 2 # 8a; Par 0040 “The ferrite portion 8 may be formed by a plurality of rectangular ferrite pieces 8a”). wherein each of the plurality of separate panes are positioned co-planar with respect to each other (Fig 2 # 8a co-planar).
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yeh to include a second substrate comprising a plurality of separate panes. wherein each of the plurality of separate panes are positioned co-planar with respect to each other taught by NISHIMURA for the purpose of suppressing change in inductance. (Refer to Par 0003)

Yeh does not explicitly teach:
at least one repeater positioned along the interior sidewall surface of the second sidewall.
Lee teaches:
at least one repeater positioned along the interior sidewall surface of the second sidewall.
 (Fig 7 #5213; Par 0104 “the first to third repeating coils 521, 522, and 523, repeating coils may be additionally placed at wall side of the wireless power repeater 500”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yeh to include at least one repeater positioned along the interior sidewall surface of the second sidewall taught by Lee for the purpose of simultaneously charging regardless of the positions, the sizes, the shapes, and the number of the electronic device. (Refer to Par 0014)

Regarding claim 2, Yeh teaches:
wherein the at least one transmitting antenna is configured to transmit electrical energy at an operating frequency of at least 1 kHz. (Par 0028 “The flexible wireless charging device 2 emits an electromagnetic wave with a specified frequency or a specified wideband frequency (e.g., in the range between 60 Hz and 300 GHz)”)

Regarding claim 3, Yeh teaches:
wherein the at least one transmitting antenna is configured to transmit electrical energy at an operating frequency ranging from about 1 kHz to about 100 MHz. (Par 0028 “The flexible wireless charging device 2 emits an electromagnetic wave with a specified frequency or a specified wideband frequency (e.g., in the range between 60 Hz and 300 GHz)”)

Regarding claim 5, Yeh teaches:
wherein a capacitor is electrically connected to the transmitting coil. (Fig 2C #216)

Regarding claim 7, Yeh teaches:
wherein at least one of the transmitting antenna resonant frequency or the receiving antenna resonant frequency is at least 1 kHz  or wherein the transmitting antenna resonant frequency band extends from about 1 kHz to about 100 MHz. (Par 0028 “The flexible wireless charging device 2 emits an electromagnetic wave with a specified frequency or a specified wideband frequency (e.g., in the range between 60 Hz and 300 GHz) for performing a wireless charging operation on the power receiving device 3 by a magnetic resonant coupling effect.”)

Regarding claim 9, Yeh teaches:
wherein the magnetic field shielding material is selected from a group consisting of a zinc comprising ferrite material, manganese-zinc, nickel-zinc, copper-zinc, magnesium- zinc, and combinations thereof.   (Par 0031 “the soft magnetic material is a mixture of ferrite, zinc-nickel ferrite, zinc-manganese ferrite or iron-silicon aluminum alloy and adhesive material. The magnetically permeable film”)

Regarding claim 11, Yeh teaches:
wherein a space separates the transmitting coil from either the first substrate or second substrate. (Fig 2C #212 and 217 spaced away by 214)

  Regarding claim 15, Even though Yeh teaches:
the interior sidewall surface of the first sidewall and the transmitting coil as note above.
Yeh does not explicitly teach:
a gap extends between the interior sidewall surface of the first sidewall and the transmitting coil.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the antenna to have a gap extends between the interior sidewall of the first sidewall and the transmitting coil since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
 
Regarding claim 16, Yeh teaches:
wherein the transmitting coil of the at least one transmitting antenna is positioned in physical contact with the interior sidewall surface of the first sidewall.  (Fig 9 #21 in contact with side wall)
 
Regarding claim 18, Yeh teaches:
wherein transmitting coil and the receiving coil are oriented about coplanar to each other.   (Fig 7, 8, 9 #2, 3; Par 0040 “the flexible wireless charging device 2 can be placed on a flat surface. By means of the above configurations, the”)

Regarding claim 19, Yeh teaches:
wherein a gap extends between the at least one transmitting antenna and a bottom sidewall that resides at the base proximal end.   (Fig 9 #21 in middle of side wall the extends to base of 2 creating a gap there between)

  Regarding claim 20, Even though Yeh does not teach:
the gap is equal to or less than 10 cm.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the antenna to have a gap extends between the interior sidewall of the first sidewall and the transmitting coil since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 21, Yeh teaches:
at least one of the first substrate or the second substrate are flexible. (Par 0029 “The thin-film transmitter coil assembly 21 comprises a flexible substrate 211”)

Regarding claim 22, Yeh teaches:
wherein the transmitting antenna is configured to transmit magnetic fields substantially through a bottom sidewall positioned at the base proximal end.  (Fig 9 #21)

  Regarding claim 23, Yeh teaches:
wherein the receiving coil is positioned adjacent to or in contact with a substrate comprising an electrically insulative material or a magnetic field shielding material. (Fig 7 #2 and 3)

Regarding claim 24, Yeh does not explicitly teach:
wherein the at least one repeater is in physical contact with the interior sidewall surface of the second sidewall, and wherein the first sidewall and the second sidewall are perpendicular to each other.  
Lee teaches:
(Fig 7 #5213; Par 0104 “the first to third repeating coils 521, 522, and 523, repeating coils may be additionally placed at wall side of the wireless power repeater 500”)
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify Yeh to include wherein the at least one repeater is in physical contact with the interior sidewall surface of the second sidewall, and wherein the first sidewall and the second sidewall are perpendicular to each other taught by Lee for the purpose of simultaneously charging regardless of the positions, the sizes, the shapes, and the number of the electronic device. (Refer to Par 0014)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Yeh US 20160322156 in view of Ofstein US 20140091756, NISHIMURA US 20190326049, Lee US 20140292100 as applied to claim 1 above, and further in view of Kallal et al. US 2014/0063666.

Regarding claim 4, Yeh does not explicitly teach:
wherein the at least one transmitting antenna is configured to transmit electrical energy having a magnitude from about 100 mW to about 500 W.
Kallal teaches:
wherein the at least one transmitting antenna is configured to transmit electrical energy having a magnitude from about 100 mW to about 500 W.   (Par 0034 “the transmitter 204 may wirelessly output power at a level sufficient for charging or power an electronic device located at or near the receiver 208. As one example, the power provided may be, for example, on the order of about 300 milli-Watts to about 5 Watts to power or charge different devices with different power requirements. Higher”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify antenna taught by Yeh to have transmit electrical energy taught by Kallal for the purpose of charging devices with different power requirements. (Refer to Par 0034)

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Yeh US 20160322156 in view of Ofstein US 20140091756, NISHIMURA US 20190326049, Lee US 20140292100 and further in view of Yakubo  et al. US 2008/0158092.

Yeh does not explicitly teach:
wherein the capacitor comprises a surface mount capacitor, a parallel plate capacitor, or an interdigitated capacitor.
Yaku teaches:
wherein the capacitor comprises a surface mount capacitor, a parallel plate capacitor, or an interdigitated capacitor. (Fig 1 #1002; Par 0061 “when the parts of the conductive structure which forms an antenna overlap spatially, a parallel plate capacitor can be formed”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify capacitor taught by Yeh to have capacitor taught by Yaku so that capacity in end portions of the conductive structure can be increased (Refer to Par 0022) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)

Claims 8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Yeh US 20160322156 in view of Ofstein US 20140091756, NISHIMURA US 20190326049, Lee US 20140292100 as applied to claim 1 above, and further in view of Hui et al. US 6,501,364.

Regarding claim 8 and 17, Yeh does not explicitly teach:
wherein a conductive material is positioned adjacent to the first and second substrates. 
Hui teaches:
wherein a conductive material (Fig 3(a) copper sheet) is positioned adjacent to the first and second substrates (Fig 3(a) dielectric laminate and ferrite plate). 
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify Yeh to include a conductive material is positioned adjacent to the first and second substrates taught by Hui for the purpose of improving EM fields and reducing penetration of EM fields that can penetrate ferrite. (Refer to Col 1 lines 30-40)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable Yeh US 20160322156 in view of Ofstein US 20140091756, NISHIMURA US 20190326049, Lee US 20140292100 as applied to claim 1 above, and further in view of Kessler et al. US 20100141042.

  Regarding claim 10, Yeh does not explicitly teach:
wherein the magnetic field shielding material has a loss tangent less than about 0.70.
Kessler teaches:
wherein the magnetic field shielding material has a loss tangent less than about 0.70.
 (Par 212 “loss tangents as high as 0.1”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yeh to include a loss tangent taught by Kessler since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 12, 13 rejected under 35 U.S.C. 103 as being unpatentable over Yeh US 20160322156 in view of Ofstein US 20140091756, NISHIMURA US 20190326049, Lee US 20140292100 as applied to claim 1 above, and further in view of Yeo et al. US 2015/0102892.

Regarding claim 12, Yeh does not explicitly teach:
the at least two spaced apart second substrates are separated by a magnetic field shielding gap that resides between adjacent second substrates.  
Yeo teaches:
(Fig 3 plurality of #11a spaced apart with gap created from 13)
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify Yeh to include the at least two spaced apart second substrates are separated by a magnetic field shielding gap that resides between adjacent second substrates taught by Yeo for the purpose of suppressing eddy current loss due to the magnetic field. (Refer to Par 0043)

  Regarding claim 13, Yeh does not teach:
gap ranges from 0.1 mm to 10 mm.
Yeo teaches:
gap ranges from about 0.1 mm to about 10 mm. (Fig 3 #13; Par 0014 “a width of the insulating material may be 10 .mu.m to 3 mm”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify sheilding taught by Yeh to have gap taught by Yeo for the purpose of suppressing eddy current loss due to the magnetic field. (Refer to Par 0043) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859